COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Javier Noel Campos v. The State of Texas

Appellate case numbers: 01-13-00415-CR, 01-13-00416-CR, 01-13-00417-CR

Trial court case numbers: 1328806, 1328807, 1308988

Trial court:              184th District Court of Harris County

Date motion filed:        February 2, 2015

Party filing motion:      Appellant

       It is ordered that the motion for reconsideration en banc is    DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                         Acting Individually    Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd


Date: February 19, 2015